DETAILED ACTION
Applicant’s 02/10/2022 response to the previous 10/14/2021 Office action has been considered and entered.

This application was granted permission to participate in the Patent Prosecution Highway (PPH) program on 09/22/2021.  

This is the First Notice of Allowance of claims 1-9 as amended and/or filed in Applicant’s 02/10/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 10 September 2018 (20180910).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/CN2019/098908 filed on 08/01/2019.

This application claims priority to Chinese Application number 201811051382.5 filed on 10 September 2018 (20180910).

Response to Amendments/Arguments
Applicant’s 02/10/2022 arguments with respect to the rejection(s) set forth in section(s) of the previous 10/14/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  
US 20060076740 A1 to Sugiyama; Mizuho teaches active vehicle posture control “by applying an upwards or downwards force to each wheel so as to permit upwards and downwards vibration of the wheels, variations in the ground contact load can be suppressed.” in for example, Figure 9 and the ABSTRACT reproduced below:

    PNG
    media_image1.png
    369
    564
    media_image1.png
    Greyscale

“A braking and drive force control apparatus for a vehicle whose wheels are separately driven by electric motors. A controller calculates a drive force or a braking force to be applied to each wheel in accordance with the average sprung displacement and average sprung velocity of the vehicle body which are calculated based on sensed sprung acceleration. By adding the calculated drive force or braking force to the drive force at the time of running, at the time of bouncing of the vehicle body, a downwards force can be generated in the vehicle body which is rising, and an upwards force can be generated in the vehicle body which is descending. By applying an upwards or downwards force to each wheel so as to permit upwards and downwards vibration of the wheels, variations in the ground contact load can be suppressed.”

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth below especially with regard to grouping the wheels.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole.  The closest prior art of US 20180162186 A1 to Anderson; Zackary Martin et al. (Anderson), CN 108501944 A to Lyu, Baiyan et al. (Lyu), and the MPEP section 2144.05.I. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019] and II. ROUTINE OPTIMIZATION fails to teach or render obvious inter alia all of the wheels are divided into three wheel groups, each of the three wheel groups is provided with one or more wheels; the number of the wheels in at least one of the three wheel groups is more than one, upper chambers of the suspension servo actuating cylinders in the wheel group are communicated with one another and lower chambers of the suspension servo actuating cylinders in the App. No. 16/978,721Page 2 of 16wheel group are communicated with one another, so that the wheel group constitutes a supporting point for supporting the vehicle body, and the three wheel groups constitute three supporting points of the vehicle body; the posture of the vehicle body is controlled by controlling supporting heights of the three supporting points as set forth in the independent claim. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220217                                                                                                                                                                                                       
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665